Title: From George Washington to Benedict Arnold, 14 September 1780
From: Washington, George
To: Arnold, Benedict


                        

                            
                            Dear Sir
                            Head Quarters Bergen County 14th Sepr 1780
                        
                        I have received your favors of the 11th and 12th. I have no objection to your sending the two pieces of
                            Cannon to Colo. Gouvion.
                        Under the circumstances you mention you may detain the Men of Colo. Putnams Regt who are serving as Bargemen
                            to you, and if you can withdraw the Batteau men sent down to Kings ferry, with convenience, it will be a measure intirely
                            agreeable to me.
                        I hope Colo. Hays plans for obtaining a supply of Flour from the State of New York, and his application to the
                            people of the Grants, will both meet with success. He is a faithful and indefatigable Officer. I am Dear Sir Your most obt
                            and hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I shall be at Peekskill on sunday evening on my way to Harford to meet the French Admiral and
                                General. You will be pleased to send down a Guard of a Captain and fifty at that time, and direct the Qr Mr to endeavour
                                to have a nights Forage for about 40 Horses. You will keep this to yourself, as I want to make my journey a
                            secret.
                        

                    